NO. 12-22-00063-CV
                             IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


IN RE:                                                 §
BARNEY JOE DONALSON, JR.,                              §       ORIGINAL PROCEEDING
RELATOR                                                §

                                      MEMORANDUM OPINION
                                          PER CURIAM
        Barney Joe Donalson, Jr., acting pro se, filed this original proceeding in which he seeks a
writ of mandamus instructing Respondent to restore Donalson’s access to the Facebook page of
“Van Zandt District Judge Chris Martin.” 1 We deny the writ.
        Each court of appeals or a justice of a court of appeals may issue a writ of mandamus and
all other writs necessary to enforce the jurisdiction of the court. TEX. GOV’T CODE ANN.
§ 22.221(a) (West Supp. 2021). But “[m]andamus is intended to be an extraordinary remedy,
available only in limited circumstances.” Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)
(orig. proceeding).      “The writ will issue ‘only in situations involving manifest and urgent
necessity and not for grievances that may be addressed by other remedies.’” Id. (quoting
Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 684 (Tex. 1989) (orig. proceeding); In re
Murrin Bros. 1885, Ltd, 603 S.W.3d 53, 57 (Tex. 2019) (orig. proceeding).
        Donalson argues that Respondent abused his discretion and violated Donalson’s First
Amendment rights by deleting “critical comments” and blocking Donalson’s access to the
Facebook page for “Van Zandt District Judge Chris Martin.” He cites Davison v. Randall, 912
F.3d 666 (4th Cir. 2019) to support his position. In that case, however, Davison had filed a
complaint seeking declaratory and injunctive relief under Section 1983 of the United States Code
when a government official banned Davison from commenting on her official Facebook page.

        1
         Respondent is the Honorable Chris Martin, Judge of the 294th District Court in Van Zandt County, Texas.
There appears to be no Real Party in Interest and there is no underlying proceeding.
Id. at 676. The filing of such a complaint is an example of a remedy available for pursuing the
type of grievance that Donalson asserts.                Additionally, the State Commission on Judicial
Conduct is the agency that administers judicial discipline. 2 TEX. GOV’T CODE ANN. § 33.002(a-
1) (West Supp. 2021). The Commission’s authority includes review of complaints charging a
judge “with willful or persistent violation of rules promulgated by the Supreme Court of Texas,
incompetence in performing the duties of the office, willful violation of the Code of Judicial
Conduct, or willful and persistent conduct that is clearly inconsistent with the proper
performance of his duties or casts public discredit on the judiciary or on the administration of
justice.” TEX. CONST. art. 5 § 1-a(6); see TEX. GOV’T CODE ANN. § 33.0211(a) (West Supp.
2021) (requiring Commission to maintain a file on each written complaint filed with the
Commission). We cannot conclude that Donalson’s complaint is the type of extraordinary issue
that requires resolution by mandamus; rather, it is more appropriately addressed by other
available remedies. Nor is a writ necessary to enforce this Court’s jurisdiction.
         Moreover, we may not resolve factual disputes in a mandamus proceeding.                            In re
Peacock, 421 S.W.3d 913, 916 (Tex. App.—Tyler 2014, orig. proceeding); see In re Angelini,
186 S.W.3d 558, 560 (Tex. 2006) (orig. proceeding). Whether Respondent deleted Donalson’s
comments, blocked Donalson from commenting on or accessing the “Van Zandt District Judge
Chris Martin” Facebook page and, if he did, whether those actions were proper are factually
driven inquiries over which this Court cannot conduct mandamus review.
         Accordingly, for the above reasons, we conclude that Donalson has not shown himself
entitled to mandamus relief at this juncture. We deny Donalson’s petition for writ of mandamus.
Opinion delivered April 6, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




       2
         Donalson is aware of this procedure, as he states in his petition that he filed an ethics complaint against
Respondent with the Commission, but according to Donalson, this complaint is related to a specific post on
Respondent’s Facebook page that Donalson contends amounts to harassment and public embarrassment of litigants.
                                                          2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                             APRIL 6, 2022

                                        NO. 12-22-00063-CV



                                BARNEY JOE DONALSON, JR.,
                                         Relator
                                           V.

                                    HON. CHRIS B. MARTIN,
                                          Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Barney Joe Donalson, Jr.; who is the relator in appellate cause number 12-22-00063-CV. Said
petition for writ of mandamus having been filed herein on March 31, 2022, and the same having
been duly considered, because it is the opinion of this Court that the writ should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     3